                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

    LEONARD J. PEREZ, Regional
    Director of the Fourteenth Region of
    the National Labor Relations Board,                           4:19-CV-3016
    for and on behalf of the NATIONAL
    LABOR RELATIONS BOARD,

                       Petitioner,
                                                       MEMORANDUM AND ORDER
    vs.

    NOAH'S ARK PROCESSORS, LLC
    d/b/a WR RESERVE,

                       Respondent.


          The Regional Director of the National Labor Relations Board has, on its
behalf, petitioned pursuant to § 10(j) of the National Labor Relations Act, 29
U.S.C. § 160(j) (NLRA), to enjoin alleged unfair labor practices engaged in by
the respondent, Noah's Ark Processors.1 As explained below, the Court is at
least partly persuaded that that the Board is likely to succeed on its claims
that Noah's Ark has engaged in unfair labor practices, and that the remedial
purposes of the NLRA would be frustrated unless some immediate action is
taken      pending     the   Board's     administrative       enforcement       proceedings.
Accordingly—although the Board will not get everything it asked for—the
Court will grant the Board's petition.



1   There was a change of ownership during the term of the previously operative collective
bargaining agreement, and a change of name during the underlying events. See filing 14 at
37, 46. Neither party brings up any issue relating to the changes, so for the sake of simplicity
the Court will refer to the respondent as "Noah's Ark" throughout.
                                 I. BACKGROUND
      Noah's Ark is engaged in "the slaughter, processing, packaging and non-
retail sale of meat products" in Hastings, Nebraska. Filing 1 at 3. It was party
to a January 2013 collective bargaining agreement (CBA) with the United Food
and Commercial Workers Union Local No. 293; that CBA expired on January
28, 2018. Filing 18-4 at 1-12.
      Starting in November 2017, the Union requested information from
Noah's Ark so it could prepare to negotiate a successor agreement to the
expiring 2013 CBA. Filing 18-4 at 17-19. That request was renewed in
December 2017 and repeatedly in January, February, and March 2018. Filing
18-4 at 20-37. The information was not provided. Filing 18-4 at 18-37.
      At a supervisor-employee meeting in late 2017 or early 2018, the Noah's
Ark operations manager told employees that the Union would be removed from
the plant. Filing 15 at 77-78, 148. According to one employee, the workers
asked for raises, and in responding the operations manager told them that
"there's no union in the plant" and Noah's Ark would "get rid of [the Union]"
because "they didn't allow them." Filing 15 at 19. According to another
employee, the workers were told that raises could be given because of the
Union's removal. Filing 15 at 149.
      At the same time, the Union was trying to get Noah's Ark to actually
engage in collective bargaining. See filing 18-4 at 20. The Union asked Noah's
Ark for some dates to meet, but Noah's Ark did not respond. Filing 18-4 at 20-
23. Eventually, Noah's Ark offered to meet with the Union in Perth Amboy,
New Jersey. Filing 18-4 at 26. The Union suggested that Hastings, Nebraska
would be better. Filing 18-4 at 26. Noah's Ark countered with negotiations in
Grand Island, Nebraska and offered a number of dates in March 2018. Filing
18-4 at 28. The Union accepted any of the dates offered, "provided that [Noah's



                                      -2-
Ark] provides the requested information in the near future as indicated." Filing
18-4 at 28. Eventually, they agreed to at least start in Grand Island on March
22. Filing 18-4 at 33. At that meeting, Noah's Ark simply received the Union's
contract proposal and offered nothing of its own. Filing 18-4 at 37. For further
negotiations, Noah's Ark offered April 25 and May 9. Filing 18-4 at 37. On
March 28, 2018, the Union filed an NLRB charge based on Noah's Ark's failure
to bargain in good faith with the Union. Filing 3 at 3-4.
      Meanwhile, on March 27, 2018, a group of employees gathered in the
cafeteria, intending to discuss with management the hiring of a new employee
at a higher wage than more senior employees. Filing 14 at 258-60. A Noah's
Ark superintendent was asked why some people were making more than
others, and why raises hadn't been given. Filing 14 at 266. The superintendent
replied that it was because of the Union contract. Filing 14 at 266.
      The superintendent left, and returned after 15 minutes accompanied by
the operations manager. Filing 15 at 269. The meeting had started before the
employees' shift, but by this time they were scheduled to be at their stations.
Filing 17 at 142-43. The operations manager told the employees that anyone
who didn't want to work could go home. Filing 14 at 270. The employees left,
but the operations manager told the superintendent to write down the names
of some employees, because "[h]e didn't want those employees back into the
building." Filing 14 at 270-71.
      When the group reached the parking lot, they spoke with the plant
manager, who told them that they should go back to their workstations and
discuss the problem that day after work. They refused, explaining that if they
"went in back to the building and worked that day, they would forget about the
issue and [they] wouldn't have a solution to what [they] had asked for." Filing
14 at 275. In response, the plant manager told them that they could either go



                                      -3-
back to work or leave the premises. Filing 17 at 96. They were told that if they
didn't leave, police would be called. Filing 14 at 276; filing 17 at 98. Ten
employees were fired. Filing 18-4 at 256-66; see also filing 15 at 150-52, 158-
61, 167-72, 182-90.
        At some point, the Noah's Ark human resources manager created a
preprinted form for employees to sign if they wanted to withdraw from the
Union and stop Union dues from being deducted from their pay. Filing 16 at
27-28. Some of the forms were only in English, while others were in English
and Spanish. See filing 18-2 at 120-34; filing 18-4 at 132-80. About 60 signed
forms were collected from employees between September 2017 and July 2018.
Filing 16 at 27; filing 18-2 at 120-34; filing 18-4 at 132-80. However, each
employee whose testimony about signing the form is cited by the Board
explained that they had been provided with the form after they approached the
Noah's Ark human resources manager and asked how to stop paying union
dues. See filing 13 at 4; filing 15 at 49, 86, 126, 136-37, 202-03.2
        Noah's Ark also prepared a form captioned, "Request for Nondisclosure
of Confidential Employment Information." See filing 18-4 at 181-231. The form
was written in English, and generally indicated that the signing employee did
not want Noah's Ark to disclose "confidential information"—such as
identification data and information about hiring, salary, performance, or
benefits—to be disclosed without the employee's written consent. See filing 18-
4 at 181. Noah's Ark collected about 50 signed forms. Filing 16 at 39. Dates on
the forms varied, but they were mostly between early and mid-2018. See filing


2   Another witness testified that she had seen the HR manager approach some other
employees in their work area and provide them with some forms to sign. Filing 15 at 69-75.
But those employees didn't testify, and there's nothing in the record about whether they had
previously asked to withdraw from the Union or stop the dues checkoff.


                                           -4-
18-4 at 181-231. The types of information listed on the nondisclosure form bear
significant similarity to the information previously requested from Noah's Ark
by the Union. Compare filing 18-4 at 17-19 with filing 18-4 at 181.
         One employee, who could not read English, testified that he had signed
the nondisclosure form after being told that it was necessary to complete his
removal from the Union. Filing 15 at 88-91. That employee had previously
authorized providing his information to the Union, and it's not clear from the
record whether he understood the effect of signing the subsequent form. See
filing 15 at 88-96. Two other employees who had left the Union identified their
signatures on the forms, but didn't remember signing them. Filing 15 at 126-
27, 203-04. And one of them also said that because the form was in English,
she didn't know what it said. Filing 15 at 204.
         The parties finally met again on May 15, 2018, and Noah's Ark did offer
a written proposal. Filing 18-4 at 341. And in June 2018, the parties settled
the NLRB bad-faith bargaining charge pursuant to a settlement agreement
that required Noah's Ark to provide the Union with the information it had
requested and hold bargaining sessions "no less than 24 hours per month for
at least six hours per session, or in the alternative, on any another schedule to
which the Union agrees." Filing 18-4 at 122-25.
         On July 13, Noah's Ark provided information for 15 employees. Filing
18-4 at 274-91. The information on even those 15 employees appears to be
incomplete, and as far as the record indicates, no other information has been
provided on any of the other employees potentially in the bargaining unit.3
Eventually, information obtained from Noah's Ark by the Board revealed that



3   The record reflects differing estimates on the size of the bargaining unit, but it appears to
be somewhere between 250-350 workers.


                                               -5-
Noah's Ark had unilaterally raised employee wages, without discussing them
with the Union. See filing 17 at 47-48; filing 18-1 at 176-178.
      The Union returned to the NLRB with a July 23 charge, alleging among
other things that Noah's Ark had refused to bargain in good faith and had
engaged in various unlawful anti-Union activities. Filing 3 at 6-7. Additional
charges, and amended charges, were filed in August, September, November,
and December 2018, and February 2019. Filing 3 at 8-24. Those charges, as
consolidated, form the basis of the underlying administrative proceeding.
Filing 3 at 25-37.
      As part of its investigation, the Board issued subpoenas to a number of
Noah's Ark employees. See, e.g., filing 18-2 at 19. Interviews with the
subpoenaed employees were scheduled for November 7, 2019. See filing 18-2 at
19; filing 18-3 at 11. In late October, Noah's Ark retained Kutak Rock, LLP to
provide legal counsel to the subpoenaed employees. Filing 18-3 at 1-13. A
"Notice to Employees" was provided—in English and Spanish—informing
employees that they might be contacted by the Board, that they had the right
to have legal counsel when speaking to the Board, and that they could contact
the Kutak Rock attorneys that Noah's Ark would pay for "as a benefit to our
employees." Filing 18-4 at 253-55.
      Although the notice said that employees were "not required or compelled
to report to or consult with [Noah's Ark] regarding obtaining legal counsel," at
least one employee testified that he had been told by a plant manager that he
"needed a company attorney" and that it was "mandatory" to speak with "the
company attorney." Filing 15 at 53-54; filing 18-4 at 253. Other employees
reported simply being sent to the office, where counsel was waiting to speak to
them. Filing 15 at 128-29, 139-40. One employee also reported that after the




                                      -6-
interview, the plant manager questioned him about what the NLRB agent had
asked. Filing 15 at 58-60.
      In the meantime, the parties had been engaged in "negotiations." The
parties met on July 13, but unlike previous meetings at which Noah's Ark had
been represented by its legal counsel, Noah's Ark was now represented by
"Administrative Clerk Mary Junker." Filing 18-4 at 341. According to the
Union's representative, before the meeting even started, Junker said
something to the effect of, "I don't know why I am here. I don't know why they
sent me. I can't make any decisions." Filing 17 at 28. At the next session, on
July 27, Junker was accompanied by a plant manager, but he only observed.
Filing 17 at 29. Junker appeared alone at the next two meetings, on August 17
and 22. Filing 18-4 at 341. Junker testified that she was not authorized to
agree to the Union's proposals; instead, her function was to bring the Union's
proposals back to ownership. Filing 14 at 67.
      At the August 17 meeting, the parties did agree on a few aspects of the
Union's initial March 22 proposal: they agreed to move certain language from
the management rights provision of the CBA to the seniority provision, they
agreed to clarify that "benefits" meant health benefits, and they agreed to
update the anti-discrimination provisions of the CBA. Filing 14 at 81. Junker
did not have answers, at that meeting, to the modified written proposal the
Union had provided on July 27. Filing 14 at 82; see filing 18-4 at 341. But at
an August 30 meeting, Noah's Ark rejected that proposal. Filing 18-4 at 343.
      After that, the parties settled into a cycle of "negotiation": the Union
would offer a proposal, and then at the next meeting (usually a week later)
Noah's Ark would reject that proposal, but make no counterproposal. See filing
18-4 at 343-44; see also filing 14 at 87. Junker was the sole representative for
Noah's Ark at each meeting. See filing 18-4 at 343-44. Noah's Ark rejected five



                                      -7-
more Union proposals this way, until the January 2, 2019 meeting at which
Noah's Ark finally offered another proposal: its "Best and Final Proposal."
Filing 18-4 at 81, 343-44.
      The Best and Final Proposal did not include the matters on which the
parties had previously agreed on August 17, 2017, and did not say anything
about wages. Filing 18-4 at 81-83; see filing 17 at 40-46; see also filing 18-4 at
7-8. At a final meeting on January 25, 2019, the Union's representative asked
several questions about the Best and Final Proposal; Junker answered and the
meeting adjourned. Filing 17 at 49. No deadline to respond to the Best and
Final Proposal was expressed. Filing 17 at 45, 47, 49. Nonetheless, on January
30, Noah's Ark declared an impasse and unilaterally implemented the Best
and Final Proposal. Filing 14 at 97-98; filing 18-4 at 84, 117.


                               II. DISCUSSION
      Section 10(j) of the NLRA authorizes the Board to seek, and the Court to
grant, "such temporary relief or restraining order as it deems just and proper"
pending disposition of the Board's administrative proceedings. First enacted in
1947, § 10(j) is a limited exception to the federal policy against labor
injunctions. Sharp v. Parents in Cmty. Action, Inc., 172 F.3d 1034, 1037 (8th
Cir. 1999). Section 10(j) is reserved for a more serious and extraordinary set of
circumstances where the unfair labor practices, unless contained, would have
an adverse and deleterious effect on the rights of the aggrieved party which
could not be remedied through the normal NLRB channels. Minnesota Min. &
Mfg. Co. v. Meter for & on Behalf of NLRB, 385 F.2d 265, 270 (8th Cir. 1967);
see Sharp, 172 F.3d at 1034.
      In making that decision, the Court applies the familiar four-factor test
for establishing the propriety of preliminary injunctive relief. Osthus v.
Whitesell Corp., 639 F.3d 841, 844-45 (8th Cir. 2011); Sharp, 172 F.3d at 1038-


                                      -8-
39; see Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981)
(en banc). That test weighs the threat of irreparable harm to the movant, the
balance of harms, the movant's likelihood of success on the merits, and the
public interest. McKinney ex rel. NLRB v. S. Bakeries, LLC, 786 F.3d 1119,
1122-23 (8th Cir. 2015) (citing Dataphase, 640 F.2d at 113).


                            1. IRREPARABLE HARM
      The Court's inquiry must focus initially on the question of irreparable
harm: the Board must demonstrate "that the case presents one of those rare
situations in which the delay inherent in completing the adjudicatory process
will frustrate the Board's ability to remedy the alleged unfair labor practices."
Id. at 1123; Sharp, 172 F.3d at 1039. The relevant inquiry is whether this is
the rare case when a preliminary injunction is necessary to preserve the
effectiveness of the ordinary adjudicatory process. McKinney, 786 F.3d at 1124.
      Thus, the irreparable harm to be addressed under § 10(j) is not harm to
individual employees—rather, it is the harm to the collective bargaining
process or to other protected employee activities if a remedy must await the
Board's full adjudicatory process. See Sharp, 172 F.3d at 1038; Hubbel v.
Patrish LLC, 903 F. Supp. 2d 813, 817 (E.D. Mo. 2012); Chester ex rel. NLRB
v. Eichorn Motors, Inc., 504 F. Supp. 2d 621, 627 (D. Minn. 2007). The Court
must be able to conclude with "reasonable probability" from the circumstances
that the remedial purposes of the NLRA would be frustrated unless immediate
action is taken. Minnesota Min. & Mfg. Co., 385 F.2d at 270; see Sharp, 172
F.3d at 1039. The Court proceeds to examine the likelihood of success on the
merits, and the other relevant factors, only if the Board clears the "relatively
high hurdle" of establishing irreparable injury. McKinney, 786 F.3d at 1123;
see Sharp, 172 F.3d at 1039.



                                      -9-
         If an employer replaces pro-union employees with nonunion employees,
continues to blatantly violate the NLRA, or refuses to bargain and unilaterally
withdraws recognition from a union that has demonstrated support, a
preliminary injunction may appropriately prevent or counteract the decline in
support for the union that is likely to follow. See McKinney, 786 F.3d at 1124-
25. Here, the Board argues that irreparable harm will come from Noah's Ark's
ongoing refusal to engage in collective bargaining:


         refusal to bargain in good faith is likely to irreparably erode
         employees' support for their chosen representative over time
         because the Union is unable to protect the employees or affect their
         working conditions while the case is pending before the Board. The
         employees predictably will shun the Union because their working
         conditions will have been virtually unaffected by collective
         bargaining for several years, and they will have little, if any,
         reason to support the Union. This lost support for the Union will
         not be restored by a final Board order in due course. By the time
         the Board issues its final order, it will be too late; employees will
         have given up on their union.


Filing 2 at 31. The Court agrees. As the Board points out, eroding support for
the Union is already reflected in the record: a number of employees have
already asked to stop paying Union dues, and given the timing, it's not hard to
connect that to the Union's ineffectual efforts to negotiate on the employees'
behalf. But that ineffectiveness is attributable to Noah's Ark's obstruction.4


4   There is, in other words, nothing to suggest that the Union's loss of support preceded Noah's
Ark's unfair, anti-Union labor practices. Cf. McKinney, 786 F.3d at 1124-25.


                                              - 10 -
And the Board's ultimate remedial action is likely to have little effect if it only
results in compelling Noah's Ark to engage in collective bargaining with a
Union that's already lost its base of support.
      In addition, as will be discussed below, the Court finds that the Board is
at least reasonably likely to succeed on its claim that several employees were
unlawfully fired. The Court recognizes that the purpose of preliminary
injunctive relief in this context is to protect the collective bargaining process,
not individual employees—but, at least attempting to reinstate those
employees is part of preserving the Board's authority to provide effective relief,
and vindicating the Union's authority to represent its bargaining unit. And
while a substantial time has passed since those terminations, the passage of
even more time will further decrease the likelihood that those workers will be
available for reinstatement. See Chester, 504 F. Supp. 2d at 628.
      In sum, Noah's Ark's blatant failure to engage in good-faith collective
bargaining, and refusal as a practical matter to recognize the Union at all,
establishes the propriety of preliminary injunctive relief to "appropriately
prevent or counteract the decline in support for the union that is likely to
follow." McKinney, 786 F.3d at 1124-25.


                   2. LIKELIHOOD OF SUCCESS ON THE MERITS
      The Court must consider the Board's likelihood of success on the merits,
not in isolation, but in the context of the relative injuries to the parties and the
public. Sharp, 172 F.3d at 1039. The purpose of this inquiry into the merits is
not to second guess the Board's decision to commence enforcement proceedings.
Id. Rather, likelihood of success is relevant to the issuance of a preliminary
injunction because the need for the Court to act is, at least, in part, a function
of the validity of the applicant's claim. Id. A party seeking injunctive relief
need not necessarily show a greater than 50 percent likelihood that it will


                                       - 11 -
prevail on the merits. Planned Parenthood Minnesota, ND, SD v. Rounds, 530
F.3d 724, 731 (8th Cir. 2008). But an absence of a likelihood of success on the
merits strongly suggests that preliminary injunctive relief should be denied.
Barrett v. Claycomb, 705 F.3d 315, 320 (8th Cir. 2013).
      The Board's supplemental brief on the administrative record (filing 13)
organizes the evidence into eight categories—four ways in which Noah's Ark
allegedly interfered with, restrained, or coerced employees in the exercise of
their protected rights, in violation of § 8(a)(1) of the NLRA, 29 U.S.C. §
158(a)(1), and four ways in which Noah's Ark allegedly refused to bargain
collectively in violation of § 8(a)(5) of the NLRA, 29 U.S.C. § 158(a)(5). The
Court will consider the Board's likelihood of success in each area.


                               (a) Section 8(a)(1)
      Section 7 of the NLRA, 29 U.S.C. § 157, guarantees employees the right
to organize and bargain collectively, and under § 8(a)(1), an employer commits
an unfair labor practice if it "interfere[s] with, restrain[s], or coerce[s]
employees in the exercise of their rights" under § 7. S. Bakeries, LLC v. Nat'l
Labor Relations Bd., 871 F.3d 811, 820 (8th Cir. 2017).


                           (i) Anti-Union Statements
      The first thing the Board points to as a violation of § 8(a)(1) is perhaps
the most obvious: statements by Noah's Ark management that Noah's Ark
intended to get rid of the Union. See filing 13 at 2. Such statements have been
seen not only as context for other alleged violations of § 8, but as violations of
§ 8(a)(1) in their own right. See NLRB v. Hardesty Co., 308 F.3d 859, 866-67
(8th Cir. 2002). There is also evidence that Noah's Ark directly connected pay
raises to removal of the Union—which is perhaps more important, because it's
crystal-clear that an employer violates § 8(a)(1) by offering employees benefits


                                      - 12 -
conditioned on their choice of a bargaining representative. Sioux City Foundry
Co. v. NLRB, 154 F.3d 832, 841 (8th Cir. 1998). And Noah's Ark does not even
attempt to defend those remarks. See filing 19.


                                      (ii) Firings
      The next issue, though, is hotly contested: the Board contends that
Noah's Ark violated § 8(a)(1) with its March 27, 2018 firing of several of the
employees who had gathered in the cafeteria to address wage differences with
management. See filing 13 at 2-3. The Board characterizes their walkout as a
"work stoppage" protected by § 7. Filing 13 at 2-3. Noah's Ark, on the other
hand, insists that the employees abandoned their jobs, rather than being
fired—and that even if they were fired, their conduct was an "unprotected
wildcat strike." Filing 19 at 6-10.
      The Court finds little merit to the argument that the employees weren't
fired—rather, they were told that they could either return to work (as opposed
to addressing their grievance) or be removed by police. For present purposes,
there's at least a reasonable likelihood that the Board will succeed on its claim
that the employees were fired. So, according to Noah's Ark, that places the case
in the rubric of Wright Line, 251 NLRB 1083 (1980). Filing 19 at 7. The Court
isn't so sure about that.
      The Wright Line analysis "is applied when an employer articulates a
facially legitimate reason for its termination decision, but that motive is
disputed." Tschiggfrie Props., Ltd. v. Nat'l Labor Relations Bd., 896 F.3d 880,
885 (8th Cir. 2018). It's a burden-shifting framework:


      The Board's General Counsel must prove that the employee's
      protected conduct was a substantial or motivating factor in the
      adverse action. If, and only if, the General Counsel meets that


                                         - 13 -
      burden, the burden shifts to the employer to exonerate itself by
      showing that it would have taken the same action for a legitimate,
      nondiscriminatory reason regardless of the employee's protected
      activity.


Id. (cleaned up). But there's no real disagreement here about why the
employees lost their jobs: because they gathered in the cafeteria to complain
about their wages, and didn't return to work from the parking lot when the
plant manager gave them a choice. Noah's Ark has admitted as much. In other
words, this isn't a paradigmatic Wright Line case because the reason for
termination isn't disputed. So, the real question is whether the employees'
activity was protected by § 7.
      Noah's Ark contends that the employees were engaged in a strike, not
authorized by the Union—so, it was a "wildcat strike" unprotected by the
NLRA. Filing 19 at 7. And it has been held that while a "total strike" is a
concerted activity protected against employer interference by §§ 7 and 8(a)(1),
deliberate "slowdowns" and "walkouts" by the employees to exert pressure on
the employer to accept bargaining demands are unprotected concerted
activities, and the employer is free to discharge the participating employees for
their unlawful disloyal tactics. NLRB v. Blades Mfg. Corp., 344 F.2d 998, 1005
(8th Cir. 1965).
      It's clear, though, that an employer violates § 8(a)(1) by discharging even
a non-union employee for organizing or implementing a collective walkout to
protest working conditions. JCR Hotel, Inc. v. NLRB, 342 F.3d 837, 840 (8th
Cir. 2003). "To be considered concerted activity, [i]t is sufficient that the
employee intends or contemplates, as an end result, group activity which will
also benefit some other employees." Id. (internal quotation omitted).



                                     - 14 -
      In that regard, the Court finds it difficult to distinguish the Eighth
Circuit's decision in Roseville Dodge, Inc. v. NLRB, 882 F.2d 1355 (8th Cir.
1989). In that case, the employees were non-union mechanics who asked their
employer's president to meet with them to discuss grievances about pay,
supplies, and improper treatment. Id. at 1356. They gathered in the break area
and refused to work until the company president met with them. Id. They were
told that they had the options of going to work, leaving the premises, or
remaining on the premises and being fired. Id. at 1357. So, they left, and
worked the next day without incident. Id. But then they found out that their
supervisor had been fired, and they had seen that the employer placed a
newspaper advertisement offering a starting bonus for new mechanics, leading
them to believe they would be replaced. Id. They met outside the facility early
the next morning, and went to a nearby restaurant to discuss their next move.
Id. They decided to request another meeting to address their concerns, but
when they came back to work, they were told they had been fired. Id.
      The NLRB found for the mechanics on their § 8(a)(1) claim, and on
appeal, the Eighth Circuit agreed. The Eighth Circuit rejected the employer's
claim that the employees had engaged in a "sitdown strike" or "intermittent or
recurrent strike"—in essence, a wildcat strike—explaining that "[t]he evidence
shows that this work stoppage was a peaceful attempt by unsophisticated
workers to notify the company—which did not have a grievance procedure—of
their dissatisfaction with working conditions because other methods of
communication had proven futile." Id. at 1359. And they "did not have a
preconceived plan to engage in a series of strikes to harass the [employer]." Id.;
see also NLRB v. EYM King of Mo., LLC, 726 F. App'x 524, 526 (8th Cir. 2018).
      The Court recognizes one potential distinction: there's no indication in
Roseville Dodge that the employees had a union. And that can matter. See



                                      - 15 -
Emporium Capwell Co. v. W. Addition Cmty. Org., 420 U.S. 50 (1975). But the
Court's not persuaded it's a meaningful difference in this case. See Wilson
Trophy Co. v. NLRB, 989 F.2d 1502, 1508 (8th Cir. 1993). Specifically, the
Court isn't persuaded that Noah's Ark can rely on the no-strike provision of
the 2013 CBA, see filing 19 at 8, when it had allowed that contract to expire.
And more generally, the Court's not persuaded that Noah's Ark can assert,
"But they had a union!" as a defense where the record is replete with evidence
that Noah's Ark refused to meaningfully engage with the Union. The Court
will address that in more detail below, but at this point it suffices to say that
having done everything it could to marginalize the Union, Noah's Ark shouldn't
be allowed to rely on the Union's survival to justify firing employees who would
otherwise have clearly been engaged in concerted activity protected by § 7.
         The Court finds that the Board is sufficiently likely to succeed on the
merits of its claim that Noah's Ark fired employees for activity protected by §
7, in violation of § 8(a)(1).


                                      (iii) Ministerial Aid
         Next, the Board asserts that Noah's Ark violated § 8(a)(1) by providing
"more than ministerial aid" to employees who wanted to resign from the Union
and revoke their dues checkoff authorizations. Filing 13 at 3. The Court is less
persuaded by the Board's argument on this point.5




5   The Board also relies on Noah's Ark's solicitation of confidentiality forms in support of this
argument. See filing 13 at 4-5. But it's not clear to the Court how that interfered with,
restrained, or coerced employees in the exercise of their protected rights—that is, it's not clear
why the confidentiality forms would amount to a § 8(a)(1) violation. Rather, those forms are
relevant to the Board's claim of a § 8(a)(5) violation, and will be addressed in that context.


                                               - 16 -
      An employer does violate § 8(a)(1) by discouraging employees from
engaging in union activity. JHP & Assocs., LLC v. NLRB, 360 F.3d 904, 909
(8th Cir. 2004). So, it's a violation of § 8(a)(1) for an employer to actively
support or sponsor an effort to reduce employee support for a union. See NLRB
v. Am. Linen Supply Co., 945 F.2d 1428, 1433 (8th Cir. 1991). But the NLRB
has interpreted the NLRA to permit an employer to provide "ministerial aid"
to employees seeking to leave a union. See E. States Optical Co., 275 NLRB
371, 372 (1985).
      The parameters of the "ministerial aid" standard are not entirely clear.
See Sociedad Española de Auxilio Mutuo y Beneficiencia de P.R. v. NLRB, 414
F.3d 158, 164 (1st Cir. 2005); Vic Koenig Chevrolet, Inc. v. NLRB, 126 F.3d 947,
949-50 (7th Cir. 1997). The Seventh Circuit has held that the line is crossed
only when the employer's "assistance to the employees who are seeking to
disconnect from the union . . . interfere[s] with employee free choice." Vic
Koenig Chevrolet, Inc., 126 F.3d at 950.
      But regardless of where the line between "ministerial aid" and active
sponsorship is drawn, the Court finds little evidence that it was crossed here.
It has been held permissible, for instance, not only for an employer to process
employee requests to revoke dues checkoff authorizations, but to bring the
employees' right to do so to their attention, and to furnish information about
how to do so upon request. Texaco, Inc. v. NLRB, 722 F.2d 1226, 1231 (5th Cir.
1984); Landmark Int'l Trucks, Inc. v. NLRB, 699 F.2d 815, 820 (6th Cir. 1983).
And the evidence here is that the employees whom Noah's Ark provided with
revocation forms to sign were provided with those forms after proactively
asking to rescind their dues checkoff.
      Now, that does not mean the Administrative Law Judge, who heard and
observed the witnesses, could not conclude otherwise. It's certainly not beyond



                                     - 17 -
the pale, given the anti-Union animus reflected in the rest of the record, to
suspect that some chicanery might have been involved in the decisions of a
significant number of employees to revoke their dues checkoffs. See NLRB v.
Rockline Indus., Inc., 412 F.3d 962, 968 (8th Cir. 2005) (relying on
circumstantial evidence of anti-union animus to support § 8(a)(1) violation).
But the Court's best reading of the record does not support a likelihood that
the Board will succeed on this claim.


                           (iv) Provision of Counsel
      Finally, the Board argues that Noah's Ark violated § 8(a)(1) by providing
outside counsel for employees subpoenaed by the Board. The Court has serious
reservations about the propriety of that conduct—but, the Court has trouble
seeing how it proves a violation of § 8(a)(1). Perhaps there is some proscription
against conduct that interferes with a Board's investigation of allegedly unfair
labor practices—but § 8(a)(1) prohibits interference with employees engaged in
protected activity, not the Board.
      The authority cited by the Board in support of its argument is not
persuasive. See filing 2 at 20. To begin with, the Board relies on Midwest
Television, Inc., d/b/a KFMB Stations & Am. Fed'n of Television & Radio
Artists, San Diego Local, 349 NLRB 373 (2007) and S.E. Nichols, Inc., 284
NLRB 556 (1987)—but in each of those cases, the employer had offered
employees counsel from the employer's attorney, and the conflict of interest was
the issue. See Midwest Television, 349 NLRB at 387; S.E. Nichols, 284 NLRB
at 581-82. Noah's Ark, on the other hand, took pains to avoid such a conflict in
this case. The Board also relies on the NLRB's decision in Florida Steel Corp.,
233 NLRB 491, 494 (1977)—and while that decision supports the Board's
argument, the Board neglected to mention that the First Circuit refused to
enforce it. See Florida Steel Corp. v. NLRB, 587 F.2d 735 (1st Cir. 1979).


                                     - 18 -
Indeed, the Court of Appeals specifically found that the employer's letter
offering to help employees find legal counsel before speaking to a Board agent
"show[ed] no tendency to interfere with, restrain, or coerce the employees, nor
does the record show in any manner that the General Counsel's investigation
or presentation of his case was hampered nor made more difficult as a result
of this letter." Id. at 753; accord NLRB v. Garry Mfg. Co., 630 F.2d 934, 944
(3d Cir. 1980).
      The same is largely true here. The Court does have misgivings about the
way in which some employees reported being sent to speak to counsel. . . nor
does the Court believe that Noah's Ark retained Kutak Rock to advise its
employees out of a sincere and unadulterated eleemosynary concern for their
wellbeing. Surely, Noah's Ark was self-interested, at least to some extent. But
there's also nothing in the record to suggest that Kutak Rock's attorneys didn't
fulfill their ethical obligation to represent the interests of the employees,
rather than Noah's Ark. See filing 18-3 at 15. Nor does the Board identify any
way in which its investigation was actually obstructed.
      The Board also suggests that Noah's Ark "subsequently interrogated
employees about their interviews with the Board by questioning them about
the subject matters discussed." Filing 13 at 6. But the evidence is more benign:
"employees" actually means "employee," and that employee reported that the
day after his interview, he was at his workstation when a manager asked him
"what the Feds had asked [him]." Filing 15 at 59. The employee said, "[a] bunch
of dumb stuff," and the manager laughed and left. Filing 15 at 60. They
repeated the conversation the next day. Filing 15 at 60. That conduct was
almost certainly inappropriate—and, it might even be enough to sustain a
finding by the Administrative Law Judge that the employee questioned was
interfered with, restrained, or coerced in violation of § 8(a)(1). See generally



                                     - 19 -
Tschiggfrie Props., Ltd., 896 F.3d at 887-88. But this Court, as the factfinder
in this case, is not persuaded that the encounter was that consequential.
Accordingly, the Court is not convinced that Noah's Ark violated § 8(a)(1) with
its conduct surrounding the NLRB investigation.


                        (v) Section 8(a)(1) — Conclusion
      In sum, the Court is not persuaded that the Board is likely to succeed on
its claims that Noah's Ark violated § 8(a)(1) by providing forms for revoking
the dues checkoff, or by providing counsel for employees subpoenaed by the
Board. But the Court is persuaded that the Board is likely to succeed on its
claims that Noah's Ark's numerous anti-Union statements to employees, and
the termination of employees engaged in concerted activity protected by § 7,
were violations of § 8(a)(1).


                                (b) Section 8(a)(5)
      It's an unfair labor practice for an employer to refuse to bargain
collectively with the representatives of its employees. § 8(a)(5). The Board
makes a very convincing case that Noah's Ark violated that rule in a number
of different ways. Filing 13 at 6-10.


                       (i) Refusal to Furnish Information
      To begin with, the Board contends that Noah's Ark violated § 8(a)(5) by
contumaciously refusing to provide the Union with information about its
bargaining unit employees. Filing 13 at 6-7. When requested, an employer
must provide a union with information that is necessary and relevant to the
union's role as the employees' collective bargaining representative. Hardesty
Co., 308 F.3d at 863 (citing NLRB v. Acme Indus. Co., 385 U.S. 432, 435-36
(1967)). The employer's duty to produce information sought by a union turns


                                        - 20 -
on the likelihood that the request, if granted, would produce necessary and
relevant information. Id. at 863-64. And the relevance of information to a
union's role as a collective bargaining representative is determined on a broad,
"discovery-type standard." Id. at 863 (citing Acme Indus. Co., 385 U.S. at 437)).
      Given that "liberal standard," see id., it's not surprising that Noah's Ark
does not even attempt to defend its conduct in this regard, see generally filing
19. It's also hard to separate this issue from the substantial evidence in the
record that employees were coerced or even tricked into signing "nondisclosure
forms" which were obviously intended to frustrate the Union's requests for
information. The Board is likely to succeed on this claim.


                         (ii) Unilateral Wage Changes
      The evidence is also undisputed that Noah's Ark unilaterally raised
employee wages, during the course of collective bargaining (or at least what
should have been collective bargaining). That might seem harmless, but it's a
violation of the employer's duty to bargain in good faith to unilaterally change
the conditions of employment presently under negotiation. Hardesty Co., 308
F.3d at 864. "Such action by the employer is a circumvention of the duty to
negotiate which frustrates the objectives of § 8(a)(5) much as does a flat
refusal." Id. (quotation omitted). As the Eighth Circuit has explained,


      [o]n the one hand, § 8(a)(5) forbids an employer from making
      unilateral changes in the conditions of employment in order to
      preserve the status quo. Intuitively, if the employer engages in
      unilateral action, there may be nothing left for the parties to
      negotiate about and § 8(a)(5) would thus be violated. On the other
      hand, § 8(a)(5)'s prohibition is also literal. Section 8(a)(5) makes it
      illegal for an employer to refuse to bargain collectively with the


                                      - 21 -
      representatives of his employees. Quite simply, the employer must
      bargain with the union about changes it wishes to make.


Id. at 865. Accordingly, as the Supreme Court has said,


      [u]nilateral action by an employer without prior discussion with
      the union does amount to a refusal to negotiate about the affected
      conditions of employment under negotiation, and must of necessity
      obstruct bargaining, contrary to the congressional policy. It will
      often disclose an unwillingness to agree with the union. It will
      rarely be justified by any reason of substance.


NLRB v. Katz, 369 U.S. 736, 747 (1962); accord Hardesty Co., 308 F.3d 865.
And perhaps most relevant in this case, given Noah's Ark's other behavior,
"[s]uch unilateral action will also often send the message to the employees that
their union is ineffectual, impotent, and unable to effectively represent them."
Hardesty Co., 308 F.3d at 865.
      Noah's Ark clearly made unilateral changes to employee wages, which
are generally in the heartland of issues subject to collective bargaining. And
Noah's Ark hasn't defended that conduct. See filing 19. Obviously, the Board is
likely to succeed on this claim.


                           (iii) Bad Faith Bargaining
      It is well established that under the NLRA, an employer is under a duty
to enter into sincere, good faith negotiations with the constituted
representative of the employees, with an intent to settle the differences and
arrive at an agreement. Id. at 866. The Board contends that Noah's Ark failed
in that duty. Filing 13 at 7-9. Noah's Ark counters that it met with the Union


                                     - 22 -
"approximately twenty times," and insists that the parties were just "unable to
come to an agreement on any of the important issues. . . ." Filing 19 at 4.
      It is true that the obligation to bargain in good faith does not compel
either party to agree to a proposal or require the making of a concession. Id. at
865. While the NLRA requires an employer and a union to bargain in good
faith, it does not require them to reach agreement. Golden State Transit Corp.
v. City of Los Angeles, 475 U.S. 608, 616 (1986).
      But when determining whether an employer failed to bargain in good
faith, the Court examines the employer's conduct in the totality of the
circumstances in which the bargaining took place. Hardesty Co., 308 F.3d at
865. And "where an employer conducts negotiations as a kind of charade or
sham, all the while intending to avoid reaching an agreement[,] that employer
violates § 8(a)(5) by engaging in surface bargaining." Id.
      It's hard to imagine a clearer example of surface bargaining than the one
evidenced by the record in this case. Even setting aside the other anti-Union
statements made by Noah's Ark's management, the course of "bargaining"
alone almost conclusively demonstrates a refusal to bargain in good faith. The
"approximately twenty" meetings relied upon by Noah's Ark, see filing 19 at 4,
mean little when Noah's Ark only participated in those meetings by sending a
representative without authority to bargain, whose function was to receive the
Union's proposals and transmit them to management to be summarily rejected.
Unilateral implementation of wage increases greater than those offered the
Union (because none were offered) is also indicative of bad faith, "for such
action is necessarily inconsistent with a sincere desire to conclude an
agreement with the union." Katz, 369 U.S. at 745; see NLRB v. Crompton-
Highland Mills, 337 U.S. 217, 225 (1949).




                                     - 23 -
      And that's just if the Court sets aside Noah's Ark's other anti-Union
statements—which, of course, isn't required. Hardesty Co., 308 F.3d at 865.
Instead, it's appropriate to "consider[] these statements in conjunction with the
Company's regressive and largely unexplained bargaining behavior"—in which
context, combined with Noah's Ark's other conduct, those statements "shed
light on what might otherwise merely be hard bargaining and isolated § 8(a)(1)
violations." Id. at 868.
      In sum, both Noah's Ark's evident anti-Union animus and the otherwise-
inexplicable course of negotiations demonstrate a refusal to bargain in good
faith. The Board is likely to succeed on this claim.


                     (iv) Premature Declaration of Impasse
      Finally, the Board contends that Noah's Ark violated § 8(a)(5) by
prematurely declaring an impasse and imposing its "Best and Final Proposal."
Filing 13 at 9-10. Noah's Ark responds by insisting that the parties were, in
fact, at an impasse. See filing 19 at 14.
      An employer violates sections 8(a)(1) and (a)(5) of the NLRA when the
employer makes a unilateral change in a term or condition of employment
without first bargaining to an impasse on that term. NLRB v. Whitesell Corp.,
638 F.3d 883, 890 (8th Cir. 2011) (citing Katz, 369 U.S. at 743).


      An impasse occurs when good faith negotiations have exhausted
      the prospects of concluding an agreement, leading both parties to
      believe that they are at the end of their rope. Whether the parties
      have reached this point is a case-specific inquiry; there is no fixed
      definition of an impasse or deadlock which can be applied
      mechanically to all factual situations. Among the factors that the
      NLRB considers in evaluating the existence of an impasse are the


                                      - 24 -
      bargaining history, the good faith of the parties in negotiation, the
      length of the negotiations, the importance of the issue or issues as
      to which there is disagreement, and the contemporaneous
      understanding of the parties as to the state of negotiations.


Id. at 890 (cleaned up).
      Given the Court's discussion of Noah's Ark's failure to negotiate in good
faith, it should be evident that the Court is also unpersuaded the parties were
really at an impasse. An impasse presupposes a reasonable effort at good faith
bargaining. Pub. Serv. Co. of Oklahoma v. NLRB, 318 F.3d 1173, 1180 (10th
Cir. 2003); NLRB v. Triple A Fire Prot., Inc., 136 F.3d 727, 738 (11th Cir. 1998);
see Whitesell Corp., 638 F.3d at 892-93. Having refused to bargain in good faith,
Noah's Ark could hardly conclude that actually bargaining in good faith would
be futile.
      Furthermore, before the parties reach an impasse in negotiations,
employers are obligated to maintain the status quo as to wages and working
conditions. See Powell v. Nat'l Football League, 930 F.2d 1293, 1300 (8th Cir.
1989). Noah's Ark didn't. And even had the parties bargained to an impasse,
that would only have permitted Noah's Ark to make unilateral changes
consistent with offers the Union had rejected. United Paperworkers Int'l
Union, AFL-CIO, Local 274 v. Champion Int'l Corp., 81 F.3d 798, 802 (8th Cir.
1996). But here, Noah's Ark simply deemed its "final" offer rejected, despite
not having set a deadline for acceptance or received an actual notice of rejection
from the Union. Furthermore, the duty to collectively bargain survives an
impasse—employers must stand ready to resume bargaining. Brown v. Pro
Football, Inc., 518 U.S. 231, 244 (1996). Noah's Ark indicated no such
readiness. See filing 18-4 at 84, 117. Noah's Ark's failure to follow the rules



                                      - 25 -
applicable to a valid impasse is also suggestive of bad faith in declaring an
impasse in the first place.
      In sum, the Board is also likely to succeed on its claim that Noah's Ark
violated § 8(a)(5) by prematurely declaring an impasse in negotiations.


                        (v) Section 8(a)(5) — Conclusion
      In sum, the Court is persuaded that the Board is likely to succeed on its
claims that Noah's Ark violated § 8(a)(5) by refusing to provide the Union with
necessary and relevant information, imposing unilateral wage changes,
refusing to bargain in good faith, and prematurely declaring an impasse.


                      3. REMAINING DATAPHASE FACTORS
      The remaining factors to be considered in assessing the propriety of
injunctive relief—the balance of harms and the public interest—also weigh in
favor of a preliminary injunction. The harm to the Union has already been
discussed, and Noah's Ark has not identified any harm to itself that would
result from an injunction. See filing 19. Finally, the public interest in this case
is best found in the public policy represented by the NLRA, and will be
vindicated by injunctive relief.
      Based on all the relevant factors, as discussed above, the Court concludes
that preliminary injunctive relief is appropriate. What remains to be
considered is the appropriate scope of that relief.


                              4. SCOPE OF INJUNCTION
      The Board has provided the Court with a proposed order setting forth, in
detail, the injunctive relief the Board believes appropriate. The Court has
reviewed that proposal carefully, in light of its own findings regarding the need
for injunctive relief in this case and the Board's likelihood of success on the


                                      - 26 -
merits, and aware of its obligation to award only the relief "necessary either to
preserve the status quo or to prevent frustration of the basic remedial purpose
of the [NLRA]." Sharp, 172 F.3d at 1039; see McKinney, 786 F.3d at 1125. With
that in mind, the Court orders the following:6
     1. Noah's Ark shall not:
         a. Tell employees there is no union in the facility;
         b. Tell employees Noah's Ark is going to remove the Union from
            the facility;
         c. Tell employees that going forward there will be no union in the
            facility;
         d. Tell employees there will be no raise in wages because of the
            Union;
         e. Threaten to call the police on employees because the employees
            engaged in protected, concerted activities related to their terms
            and conditions of employment;
         f. Threaten to fire employees for engaging in protected, concerted
            activities related to their terms and conditions of employment;
         g. Fire employees for engaging in protected, concerted activities
            related to their terms and conditions of employment;
         h. Coerce employees into signing confidentiality forms;
         i. Refuse to bargain collectively with the Union as the exclusive
            collective-bargaining representative of the following employees
            concerning rates of pay, wages, hours of work, and other terms
            and conditions of employment: All production, maintenance,


6   Unless otherwise specified, any obligation imposed on "Noah's Ark" by this order shall
extend to the respondent and its officers, agents, servants, employees, attorneys, and any
persons acting in concert or participation with it or them.


                                            - 27 -
     shag drivers and distribution employees, excluding office
     clerical   employees,   professional          employees,    guards    and
     supervisors as defined in the NLRA;
  j. Directly deal with employees regarding terms and conditions of
     employment;
  k. Refuse to provide the Union with information originally
     requested on November 6, 2017, or any information that is
     necessary    and    relevant    to      its   role   as    the   exclusive
     representative of the employees of the bargaining unit;
  l. Unilaterally change bargaining unit employees' wage rates
     without bargaining with the Union;
  m. Engage in bad faith bargaining with the Union for the purpose
     of negotiating a successor CBA;
  n. Engage in conduct intended to undermine the Union's
     bargaining representative status;
  o. Implement a last, best and final offer absent agreement or good-
     faith impasse; or
  p. Engage in conduct which, in any manner, interferes with rights
     under § 7 of the NLRA.
2. Noah's Ark shall, pending final NLRB adjudication:
  a. On or before May 17, 2019, offer immediate reinstatement, in
     writing, to each employee fired on or about March 27, 2018 for
     his or her protected concerted activity, as described in §
     II(2)(a)(ii) of this order—or, only if the position no longer exists,
     to a substantially equivalent position, without prejudice to
     seniority or any other rights and privileges previously enjoyed;




                                    - 28 -
b. On or before May 17, 2019, expunge all references to the
  discharges from those fired employees' files, and not rely on
  them in any future adverse employment actions;
c. On or before May 17, 2019, furnish the Union with the
  information it requested on November 6, 2017, as well as a list
  of all current bargaining unit employees' names and contact
  information;
d. Upon the Union's request, bargain in good faith with the Union
  on a schedule providing for good-faith bargaining for not less
  than 24 hours per month and not less than 6 hours per session,
  or on another schedule to which Noah's Ark and the Union have
  mutually agreed, and appoint a representative to this
  bargaining with the authority to bargain, until the parties
  reach a complete CBA or a good-faith impasse in negotiations.
e. Provide the Union with advance notice and an opportunity to
  bargain over any intended changes to employees' wages, hours,
  and other terms and conditions of employment;
f. At the Union's election, rescind any or all of the unlawful
  unilateral changes to the employees' terms and conditions of
  employment, including any implemented pursuant to Noah's
  Ark's "Best and Final Proposal";
g. On or before May 17, 2019, post copies of this order in all
  locations where other notices to employees are customarily
  posted, and maintain such postings free from all obstructions
  and    defacements    pending     conclusion   of   the   Board's
  administrative proceeding;




                               - 29 -
      h. On or before May 31, 2019, file with the Court, and serve upon
         the Regional Director of Region 14 of the Board, a sworn
         affidavit from a responsible official of Noah's Ark setting forth
         with specificity the manner in which it has complied with this
         order, including the location or locations in which copies of this
         order were posted.


                        5. MOTION FOR ORAL ARGUMENT
      The Court carefully considered the Board's motion for oral argument
(filing 20). But due to circumstances beyond the Court's control, the
undersigned's availability has been limited since the Board's petition was ripe,
and the Court's upcoming calendar is extremely crowded (due in no small part
to the three jury trials the Court has scheduled during the next four weeks).
As a result, trying to schedule an oral argument would have substantially
delayed the Court's disposition of this case—which seems at odds with the
purpose of the Board's petition. Accordingly, the Court will deny the Board's
request for argument.


                               III. CONCLUSION
      For the foregoing reasons, the Court will grant the Board's "Motion for
Hearing on Affidavits" (filing 4), which the Court has construed a motion for
injunctive relief consistent with the Board's petition (filing 1). See filing 6. One
final note: because this memorandum and order is fully dispositive of the
petition (which requested only interim relief), the Court will close this case for
administrative purposes. That does not, of course, preclude the Court from
exercising its full authority to assure compliance with this order. The Court
will also order the Board to regularly report to the Court on the status of the




                                       - 30 -
administrative proceedings, and the Court will enter a final judgment when
the NLRB proceedings are concluded.


     IT IS ORDERED:


     1.    The Board's motion for hearing on affidavits (filing 4) is
           granted.


     2.    The Board's motion for oral argument (filing 20) is denied.


     3.    Noah's Ark is preliminarily enjoined as set forth more fully
           in this memorandum and order.


     4.    This case is closed for administrative purposes.


     5.    On or before August 8, 2019, and each 90 days thereafter,
           the Board shall file a brief status report indicating whether
           the administrative proceedings are ongoing.


     6.    The Clerk of the Court shall set a status report deadline for
           August 8, 2019.


     Dated this 10th day of May, 2019.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge



                                   - 31 -
